Citation Nr: 0700658	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to November 
1973 and June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran is service connected for a lumbar strain.

2.  The veteran developed lumbar or spinal stenosis due to a 
post-service back injury.

3.  The veteran underwent a February 2001 surgery for 
stenosis, a nonservice-connected disability, more recently 
diagnosed as degenerative disc disease.

4.  The veteran has depression secondary to post-operative 
pain and disability from the nonservice-connected February 
2001 surgery.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service nor 
is it a proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the letter provided additional notice of how a disability 
rating and effective date are determined, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided notice until the May 
2006 letter, after the February 2003 rating decision. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserted that he currently experiences severe 
symptoms of depression secondary to his service-connected 
back pain.  The veteran was service connected for a lumbar 
strain in October 1981.  The veteran filed his current claim 
on appeal in December 2002.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes. See 38 C.F.R. 
§ 3.303(b).  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under a recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  In the present case, as noted below, 
the evidence of record does not substantiate a causal 
relationship between the veteran's service-connected lumbar 
strain and his claimed depression; therefore, the Board finds 
that the newly enacted provisions of 38 C.F.R. § 3.310(b) are 
not directly relevant to this case.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran was service connected for a back 
disability by an October 1981 rating decision, based on a 
motor vehicle accident in service.  The veteran was found to 
have a lumbar strain.  The veteran's lumbar strain disability 
is currently evaluated as 40 percent disabling.  

In a February 2003 rating decision, the RO denied the 
veteran's claim for service connection for depression; the RO 
found that the veteran's depression was related to post-
operative pain from a February 2001 back surgery which the RO 
has previously determined was for a nonservice-connected back 
disability.  In his VA Form 9, the veteran reiterated his 
contention that his depression was related to his service-
connected back injury, noting that this was the case 
regardless of whether he had additional injuries to his back 
after service.

The Board notes that, in the veteran's March 1979 report of 
medical history, the veteran indicated that he currently had 
or had a history of nervous trouble and depression or 
excessive worry.  The veteran, however, was not diagnosed as 
having depression or any other mental disability during 
service.

The record indicates that the veteran sustained back injuries 
after service, notably in a November 1986 motor vehicle 
accident.  In a January 1988 letter written by a doctor of 
osteopathy, the doctor notes that the veteran sustained a 
back injury in a November 1986 motor vehicle accident.  In an 
addendum to the letter, the doctor noted that a magnetic 
resonance image (MRI) revealed that the veteran had a 
moderate spinal stenosis with a herniated nucleus pulposus at 
L4-5 and L5-S1 with slight left lateralization.

A December 1995 rating decision granted an increased rating 
for the veteran's lumbar strain disability, finding it 10 
percent disabling.  The rating decision noted the veteran's 
intercurrent back injuries.  The veteran was given a VA 
examination in May 1997 to evaluate his back disabilities.  
The examiner's report gives no indication that the examiner 
reviewed the veteran's claims file, nor is there evidence 
that the veteran provided history regarding the back injuries 
sustained after service.  Based upon this VA examination, the 
RO, in an August 1997 rating decision, found that the 
veteran's back disability was 40 percent disabling; again, 
the RO did not note that the veteran incurred back injuries 
after service.

The veteran underwent an October 1999 VA examination.  The 
examiner noted review of the veteran's claims file.  The 
examiner was asked to provide an opinion regarding the 
relative severity of the veteran's service-connected back 
disability versus the veteran's nonservice-connected back 
disability.  The examiner opined that functional and 
industrial restriction described by the veteran regarding 
marked limitations and mobility, such as inability to lift 
objects greater than 10 pounds and difficulty attaining and 
maintaining employment, were likely related to the veteran's 
spinal stenosis, more recently diagnosed as degenerative disc 
disease.  The examiner further opined that approximately 20 
to 25 percent of the veteran's total industrial impairment 
was due to the veteran's service-connected chronic low back 
strain or lumbar strain.  

The record indicates that that veteran underwent a February 
2001 surgery for his lumbar stenosis, described in the record 
as a laminectomy.  The post-operative diagnosis was lumbar 
stenosis with conjoined right L4-5 nerve roots.

The veteran underwent a VA psychiatric examination in June 
2001.  The examiner did not diagnose post-traumatic stress 
disorder, but did opine that the veteran experienced mild to 
moderate symptoms of depression secondary to chronic and 
severe pain.  The examiner noted that the pain apparently 
began in 1978, in service, and had worsened over the years.  
The Board highlights, however, that the examiner provided 
conflicting information regarding whether he reviewed the 
veteran's claims file; the examiner, however, appears not to 
have had knowledge of the veteran's injuries after service, 
including the 1986 motor vehicle accident.

In a July 2001 rating decision, the RO denied an increased 
rating for the veteran's service connected lumbar strain and 
denied entitlement to a temporary 100 percent evaluation 
based on the February 2001 surgery.  The RO noted that the 
record included an unsigned, undated letter in which the 
author attributed the veteran's February 2001 back surgery to 
the service-connected disability.  The Board concurs with the 
RO's opinion that this letter has no probative value as there 
is no indication of the author of the letter and the letter 
contains factual errors.  The RO confirmed its decision 
regarding an increased rating in a March 2002 rating 
decision.  A September 2002 rating decision again denied the 
veteran's claim for entitlement to a temporary total rating 
based on the February 2001 surgery.  The RO again determined 
that the veteran's February 2001 surgery was for a 
nonservice-connected disability.

The veteran underwent a January 2003 psychiatric examination.  
The examiner reviewed the veteran's medical records.  It does 
not appear the examiner had access to the veteran's complete 
claims folder.  The examiner opined that the veteran had 
depression due to the veteran's medical condition.  The 
examiner noted that the basis of the veteran's medical 
condition causing the depression was the residual pain from 
the February 2001 back surgery.  Although the Board notes 
that the examiner later indicated that the veteran had rather 
severe symptoms of depression secondary to chronic and severe 
back pain, and residuals from laminectomy (the February 2001 
surgery), the reading of the entire report makes clear that 
the examiner attributed the veteran's depression to the post-
operative pain.  The RO denied the veteran's claim by a 
February 2003 rating decision, the rating decision currently 
on appeal.

The veteran was evaluated by VA mental health professionals 
in February 2004.  The mental health professional diagnosed 
the veteran as having post-traumatic stress disorder and 
depression, and opined that the veteran's post-traumatic 
stress disorder, depression, chronic pain and financial 
difficulties were closely intertwined with each exacerbating 
the others.  In a March 2004 mental health note, a mental 
health professional noted that the veteran had chronic back 
pain, status-post surgery.  She opined that the veteran had 
chronic depressive and post-traumatic stress disorder 
symptoms complicated by chronic pain.  She also opined that 
the veteran's pain, depression and post-traumatic stress 
disorder were all interrelated and exacerbated one other.  A 
May 2005 treatment note indicates that the veteran continued 
to experience many symptoms of depression, which were 
intertwined with his chronic pain.

The Board notes that the Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the Board may not ignore the opinion of a physician, 
it is free to discount the credibility of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board further notes that greater weight may be placed on 
one physician's opinion than another physician's opinion 
depending on factors such as reasoning employed by the 
physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Board notes that there is significant evidence of a link 
between the veteran's depression and chronic pain.  Treatment 
records, as outlined above, indicate that the mental health 
professionals have found that the veteran's depression and 
chronic pain related to his back condition are intertwined 
and exacerbate each other.  In addition, in the June 2001 
psychiatric examination, the examiner opined that the 
veteran's chronic back pain apparently began in service and 
has worsened over the years.  The Board points out, however, 
that the examiner did not appear to have knowledge of the 
veteran's back injuries after service and the veteran does 
not appear to have provided the examiner with a complete 
history of his injuries.  In addition, although the veteran 
asserted that his 40 percent evaluation is proof of the 
severity of his service-connected lumbar strain disability, 
the Board highlights that the veteran was awarded this 
increased rating in a decision where the rating officer 
appears not to have had knowledge of the intercurrent 
injuries and after a VA examination in which the examiner did 
not have knowledge of the intercurrent injuries.

The Board further notes that evidence indicates that the 
veteran's pain and his functional and industrial restriction 
are the result of his nonservice-connected back disability.  
The Board first highlights the October 1999 VA examination in 
which the examiner opined that the veteran's physical 
limitations were most likely due to the veteran's nonservice-
connected disability.  This is the disability for which the 
veteran underwent an operation in February 2001.  The RO 
determined that this surgery was not related to a service-
connected disability in three separate rating decisions, none 
of which were appealed.  The Board further notes that the 
evidence indicates that the veteran's complaints and symptoms 
of pain substantially increased after the February 2001 
surgery.  The examiner in the January 2003 psychiatric 
examination opined that the veteran had depression related to 
the post-operative pain.

The evidence shows, therefore, that the veteran's depression 
is connected to his chronic pain.  The veteran's chronic pain 
and the physical limitations associated with his back, 
however, have been found to be associated with his 
nonservice-connected status post-operative spinal stenosis, 
more recently diagnosed as degenerative disc disease.

The medical professions who made a more general finding that 
the veteran's depression was related to the veteran's back 
disability do not appear to have been aware the veteran 
experienced significant injury to his back after service.  
Therefore, as these opinions were based on incomplete 
history, the Board finds them of limited probative value.

The Board finds that the veteran did not develop depression 
during service.  The Board acknowledges that the veteran 
marked on his report of medical history completed at the time 
of discharge that he had nervous trouble and depression.  The 
Board notes, however, that the veteran was not diagnosed as 
having depression or any other mental disability during 
service nor sought treatment for a mental disability, and 
there has been no medical evidence indicating that the 
veteran's current depression is attributable to the veteran's 
service.

The Board also finds that the veteran does not have 
depression related to the veteran's service-connected lumbar 
strain disability.  As outlined above, the Board finds that 
the preponderance of the evidence indicates that the 
veteran's depression is related to the veteran's nonservice-
connected back disability, and specifically to the post-
operative pain from a surgery that was meant to correct the 
nonservice-connected disability.  The Board finds that this 
is an intercurrent back injury, unrelated to the veteran's 
service-connected lumbar strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and this appeal must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for depression is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


